Citation Nr: 0121619	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-17 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an appeal was timely filed from the March 1993 RO 
rating decision which denied the claim of service connection 
for a chronic ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from December 1971 to December 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from the February 1996 Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO) determination that he 
did not file a timely appeal from a prior rating decision 
denying service connection for an ear disability.

The Board notes that the veteran perfected a timely appeal 
relative to his claim of service connection for post 
traumatic stress disorder (PTSD) (denied by RO decision in 
August 1996); by RO decision in February 1998, service 
connection was granted for PTSD, amounting to a full grant of 
the benefit sought as to that matter.  See Grantham v. Brown, 
114 F.3d 1156 (1997).  

By rating decision in September 1999, the RO denied, inter 
alia, a rating in excess of 10 percent for the service-
connected PTSD.  

In February 10, 2000 correspondence to the RO, the veteran's 
representative suggested that the February 1998 RO rating 
decision (which granted service connection for PTSD) was 
erroneous as the service-connected PTSD should have been 
assigned a rating greater than 10 percent.  As this February 
2000 correspondence did not specify disagreement with the 
September 1999 RO rating decision, and as it was filed more 
than a year after the mailing of the February 1998 RO rating 
decision (granting service connection for PTSD and assigning 
it a 10 percent rating), the RO correctly construed it as a 
claim for increased rating for PTSD and a claim of clear and 
unmistakable error in a prior RO rating decision.  By rating 
decision in April 2000, the RO denied a rating in excess of 
10 percent for the service-connected PTSD, also finding that 
the February 1998 RO rating decision did not contain clear 
and unmistakably error.  No timely appeal from the April 2000 
rating decision was filed by or on the veteran's behalf.  
38 U.S.C.A. § 7105 (West 1991).  

FINDINGS OF FACT

1.  By March 1993 decision, the RO denied service connection 
for a chronic ear disability; notification of that decision 
and the veteran's appellate rights were mailed to his address 
of record on March 11, 1993.

2.  Correspondence which may be construed as a timely notice 
of disagreement with the March 1993 RO rating decision, 
denying service connection for chronic ear disability, was 
not received from or in support of the veteran.


CONCLUSION OF LAW

The veteran did not timely appeal the March 1993 RO rating 
decision which denied service connection for a chronic ear 
disability.  38 U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied within this appeal.  Specifically, the 
Board finds that the April 1997 statement of the case, July 
1997 RO hearing, and February 1998 supplemental statement of 
the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate the timeliness of his appeal claim.

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's claim.

In the case of a decision by the Secretary affecting the 
provision of benefits to a claimant, the Secretary shall, on 
a timely basis, provide to the claimant notice of such 
decision.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103 (2000).

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a), 
a notice of disagreement shall be filed within one year from 
the date of mailing the notification of the initial review 
and determination.  Special wording is not required for a 
communication to be considered a notice of disagreement.  It 
is only required that there be an expression which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  
Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a).  
After the veteran receives the statement of the case, he must 
file a formal appeal within 60 days from the date the 
statement of the case is mailed, 38 U.S.C.A. § 7105(d)(3), or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b).  

The Board notes that the law and regulations in effect in 
March 1993 contained the same substance as current law, and 
were unequivocal in stating that a notice of disagreement 
must be filed within one year of the date of the mailing of 
the notice of a rating determination to commence the process 
of appellate review.  Absent such a notice of disagreement, 
the rating determination becomes final. 38 U.S.C. 4005(c) 
(West 1988) (now 38 U.S.C.A. § 7105(c)); 38 C.F.R. § 20.1103 
(1992).

Historically, the veteran filed claims of service connection 
for a stomach disability and facial scars (over the left eye) 
in July 1979.  In August 1981, he filed claims of service 
connection for a "right ear condition" and "stomach 
injury."  By December 1981 rating decision, the RO granted 
service connection for status post abdominal surgery, scar in 
the periorbital region, and duodenitis, assigning each a zero 
percent rating, and denied service connection for a left ear 
condition; the claimed right ear disability was not addressed 
in that rating decision.  Notice of the December 1981 
decision and his appellate rights was mailed to his address 
of record on March 11, 1982.  

A timely notice of disagreement with the December 1981 RO 
rating decision was filed in April 1982.  A statement of the 
case addressing the claims of increased ratings for status 
post abdominal surgery, periorbital region scar, and 
duodenitis, and service connection for left ear condition and 
facial scars, was issued in July 1982, and his substantive 
appeal was received in August 1982.  

In June 1983, the Board remanded to the RO the claims of 
service connection for a left ear disability and facial 
scars, and the claims of increased ratings for status post 
abdominal surgery, left periorbital region scar, and 
duodenitis (as those issues were certified to the Board on 
appeal).  The Board pointed out that it was unclear whether 
the veteran also continued to seek to establish service 
connection for a right ear disability; on remand, the RO was 
requested to clarify which issues the veteran intended to 
pursue on appeal.

By rating decision in November 1983, the RO denied service 
connection for a right ear disability (in December 1983, the 
RO issued a supplemental statement of the case addressing 
service connection for a right ear disability).

By letter in November 1983, the veteran clarified that he was 
"mostly concerned" with his service-connected disabilities 
affecting the stomach and left facial scarring.

In April 1984, the Board issued a decision addressing the 
veteran's claims of increased ratings for status post 
abdominal surgery, duodenitis, and left periorbital region 
scarring.  The Board pointed out that the veteran did not 
seek appellate review of the claims of service connection for 
a disability of the ears.

By decision in May 1984, the RO denied service connection for 
a disability of the veteran's ears; notice of that decision 
was mailed to the veteran's address of record on June 8, 
1984; he did not file a timely notice of disagreement 
therewith.

In December 1990 and March 1991, the veteran essentially 
sought to reopen the claim of service connection for a 
disability of the ears; his claim was denied by RO decision 
in July 1991 (notice of the decision was mailed to his 
address of record on July 29, 1991); a timely notice of 
disagreement was not filed by or on his behalf.

In November 1992, the veteran essentially sought to reopen 
the claim of service connection for a disability of the ears 
(he indicated that he wished to have "a reevaluation of my 
service-connected ear problem").  

By decision in March 1993, the RO denied the claim of service 
connection for a chronic ear disability, noting that new and 
material evidence had not been submitted in support of the 
claim since a prior RO rating decision.  Notice of that 
decision, together with the veteran's appellate rights, was 
mailed to his address of record on March 11, 1993; the March 
11, 1993 letter specifically clarified for the veteran that 
service connection was not in effect for any disability of 
the ears.  

No further correspondence was received from or on the 
veteran's behalf until his January 17, 1995 letter to the RO, 
requesting increased VA disability benefits based on a right 
ear disability.

In a January 1996 letter to the RO, the veteran clarified 
that he sought to reopen the claim of service connection for 
a chronic right ear disability.  

On February 16, 1996, the RO notified the veteran that he was 
previously informed of a denial of his claim of service 
connection for right ear disability, and that he did not 
initiate a timely appeal relative to that matter; thus, he 
was invited to submit new and material evidence in support of 
his application to reopen the claim of service connection for 
right ear disability.

The veteran perfected a timely appeal from the February 16, 
1996 RO determination contending, essentially, that he did 
not receive notice of the RO rating decision in March 1993 
(which denied service connection for an ear disability).

At a July 1997 RO hearing, the veteran acknowledged that he 
used only one address, for the purpose of corresponding with 
and receiving mail from VA, since about 1978.  He testified 
that he did not actually live at that address at all times 
and was not there in 1993 (when the RO decision in question 
was issued), but he did not provide the RO with an 
alternative address when he moved.  He indicated that the 
address which the RO had was his mother's house.  His mother 
reportedly gave him his mail periodically, but he claimed she 
never gave him any notice of the March 1993 RO decision.  He 
thus asserts he did not know that he had one year from March 
1993 to file an appeal relative to the denial of the claim of 
service connection for a chronic ear disability.

Based on the foregoing, the Board finds that evidence of a 
timely filed notice of disagreement with the March 1993 RO 
rating decision has not been demonstrated.  38 C.F.R. 
§ 20.302.  The Board finds that VA properly discharged its 
duty to notify the veteran of the March 1993 denial of 
service connection for a chronic ear disability.  In this 
case, notification to the veteran of the March 1993 RO 
decision was issued on March 11, 1993, and mailed to his 
address of record at that time; the notification was not 
returned to the RO by the postal service as undeliverable.  
The law presumes regularity of the administrative process 
"in the absence of clear evidence to the contrary."  YT v. 
Brown, 9 Vet. App. 195 (1996); see Ashley v. Derwinski, 
2 Vet. App. 62, 64 (1992) (Court must apply the "presumption 
of regularity" to "the official acts of public officers, and 
in the absence of clear evidence to the contrary, [must] 
presume that they have properly discharged their official 
duties." (quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  

The veteran maintains that he did not receive any 
notification from the RO regarding the March 1993 decision.  
However, mere assertion of non-receipt of notice of an RO 
decision, such as the veteran's assertion in this case, is 
not "clear evidence" to rebut the presumption of proper 
mailing.  See Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, the veteran suggested that he did not receive 
notice of the March 1993 RO decision because he did not 
actually live at his address of record at that time, 
acknowledging that he did not provide the RO with a new 
address when he moved.  Although there is no regulation 
expressly requiring the veteran to notify VA of a change of 
address, see Thompson v. Brown, 8 Vet. App. 169 (1995), VA is 
only required to send notification to the veteran at his last 
known address.  Thus, it is in the veteran's best interest to 
apprise the RO of his current address as soon as possible.  
In this case, the fact that he did not inform the RO of his 
change of address does not alter the legal requirement that 
he had one year in which to submit a notice of disagreement.  
As he did not file a timely notice of disagreement within one 
year of the date of mailing of the notification of the denial 
of service connection on March 11, 1993, the March 1993 RO 
rating decision denying service connection for chronic ear 
disability became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

ORDER

The March 1993 RO rating decision denying service connection 
for a chronic ear disability was not appealed in a timely 
fashion; the appeal as to this issue is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


